DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,565,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 11/24/2021 has been considered.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method for processing packets of information in fields of networking and storage to ensure the synchronization of the non-coherent memory system is done automatically when the execution control is passed from executing one message by one core to executing another message by another core Processing 
Applicant’s independent claims 1, 11 and 20 each recite, inter alia, a relay consistent memory management method and system with a structure as defined in the specification (pages 6-11) including the steps of executing, by a first processing unit in a computing system, first work unit operations specified by a first work unit message, wherein execution of the first work unit operations includes accessing data from shared memory included within the computing system and storing the data in a first cache associated with the first processing unit, wherein the shared memory is shared by both the first processing unit and a second processing unit in the computing system; identifying, by the computing system, a second work unit message that specifies second work unit operations, wherein the second work unit operations access the shared memory; updating, by the computing system, the shared memory by writing at least some of the data from the first cache to the shared memory; receiving, by the computing system, an indication that updating the shared memory is complete. These limitations, in combination of remaining claimed limitations, are neither taught by the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZHUO H LI/Primary Examiner, Art Unit 2133